Case 4:17-cv-13292-LVP-EAS ECF No. 192, PageID.6120 Filed 07/21/21 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION


AFT MICHIGAN,

            Plaintiff,                       Case No. 17-cv-13292

vs.                                          HON. LINDA V. PARKER

PROJECT VERTIAS, et al.,

          DefendantS.
__________________________________/

                         ORDER STRIKING MOTION

      On July 19, 2021, Plaintiff filed a Motion to Permit Deposition [ECF No.

191]. The motion does not conform with Judge Parker’s motion requirement:

      CONCURRENCE
             The Court requires adherence to Eastern District of Michigan Local
      Rule 7.1(a), which requires moving parties to seek concurrence before
      filing a motion. The Court requires that a good-faith effort be made to obtain
      concurrence, which normally involves actual contact with opposing counsel
      and conveyance of the specific issues the party intends to raise in the
      motion. It is not sufficient simply to inform opposing counsel that you
      intend to file, for example, a motion to dismiss. The purpose of this
      process is to, at a minimum, narrow the issues raised in any subsequently
      filed motion. If no actual conversation occurs, the moving party must show
      that reasonable efforts were undertaken to conduct a conference and
      specifically describe those efforts in the motion papers. The outcome of the
      conference must be stated. All of this must be documented specifically in the
      motion papers.
Case 4:17-cv-13292-LVP-EAS ECF No. 192, PageID.6121 Filed 07/21/21 Page 2 of 2




      Accordingly, Plaintiff’s motion is STRICKEN from the record. Plaintiff

may re-file the motion within three (3) days in strict compliance with Judge

Parker’s requirement.

      IT IS SO ORDERED.

                                       s/ Linda V. Parker
                                       LINDA V. PARKER
                                       UNITED STATES DISTRICT JUDGE


Dated: July 21, 2021

I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, July 21, 2021, by electronic and/or U.S.
First Class mail.

                                       s/ Aaron Flanigan
                                       Case Manager




                                          2
